Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Decision on Appeal
The examiner is in receipt of the decision by the Board of Appeals mailed 2/8/2021. Acknowledgement is made to the reversal of the examiner regarding claim 20. The examiner has reviewed the claims provide by the applicant (see interview summary dated 3/2/2021. After careful review and consideration the following reasons for allowance are provided below:
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Patrick Njeim on 3/2/2021.
The following claims will replace all prior versions, and listings of claims in the application. 
--1.	(Currently Amended)  A system for displaying a simulated room comprising:
at least one physical object having a size and occupying a volume representative of a product type within a physical space, wherein the size is adjustable based on a product selection of the product type;
a room customization station for viewing images of selectable products of the product type and receiving the product selection of at least one product of the selectable products to be displayed, 

project a first set of visual attributes associated with the at least one product onto the at least one physical object; and 
project a second set of visual attributes associated with the at least one product onto the physical space.
2.	(Canceled) 
3.	(Previously Presented)  The system of claim 1, wherein the physical space at least comprises a magnet or magnetically attractive material.
4.	(Currently Amended)  The system of claim 1, wherein a position of the physical object is adjustable.
5.	(Original)  The system of claim 4, wherein the at least one physical object comprises a first wall structure that is movable relative to a second wall structure to adjust the distance between the first wall structure and the second wall structure.
6.	(Currently Amended)  The system of claim 1, wherein the room customization station comprises:
a first input device;
a first output device;
a first computer readable medium; and
a first processor in communication with the first input device, the first output device, and the first computer readable medium, the first processor configured for:
receiving the product selection of the at least one selectable product, and 

7.	(Original)  The system of claim 1, wherein the room customization station is configured to prevent at least one portion of the images of the selectable products from being projected by the at least one projector onto a physical feature in the simulated room and allow other portions of the images of the selectable products to be projected into at least a portion of the simulated room located around the physical feature. 
8.	(Previously presented)  The system of claim 1, wherein the room customization station is configured to send and receive information and images from at least one data store, the information and images pertaining to a plurality of products available to be displayed as the selectable products. 
9.	(Canceled)  
10.	(Original)  The system of claim 8, wherein the at least one data store comprises at least one of a database, catalog, web page, script, information related to consumer account, products for purchase, purchased products, selected products, customizable products, customized products, customization parameters, or purchase history.

12.	(Original)  The system of claim 1, wherein the room customization station is configured to display product information to the user, in addition to the images of the selectable products.
13.	(Original)  The system of claim 12, wherein the product information comprises at least one of cost information, size information, and product availability information.
14.	(Original)  The system of claim 1, wherein the simulated room comprises at least one of a bathroom, kitchen, garage, closet, living room, or other living space.
15.	(Original)  The system of claim 1, further comprising at least one physical accessory adapted to be placed in the simulated room to facilitate visualization of how the at least one physical accessory would appear in the presence of the simulated room and the at least one selectable product.
16.	(Original)  The system of claim 1, further comprising at least one mobile device comprising a scanner configured to scan a product identifier associated with a product and to communicate at least a product identity to the room customization station.  

18.	(Currently Amended)  A method for displaying a simulated room comprising: 
providing at least one physical object occupying volume representative of a product type within a physical space; 
receiving a product selection of the product type from a room customization station;
adjusting the size of the at least one physical object based on the product selection;
transmitting information associated with the product selection to at least one projector; 
displaying, via the at least one projector, a first set of visual attributes associated with the product selection onto the physical object; and
displaying, via the at least one projector, a second set of visual attributes associated with the product selection onto the physical space.
19-20.	(Canceled)  
21.	(Previously presented)  The system of claim 1, wherein the at least one product comprises at least two products, wherein the first set of visual attributes is associated with a first product of the at least two products and the second set of visual attributes is associated with a second product of the at least two products.

[AltContent: textbox (US2008 18171753 1 	)]23.	(Previously Presented)  The system of claim 1, wherein the at least one physical object comprises a structure that simulates a product type, wherein the selectable products are products of the product type, and wherein the first set of visual attributes associated with the at least one product is projected onto the at least one physical object such that the at least one physical object takes on an appearance of the at least one product.--
REASONS FOR ALLOWANCE
Claims 1,3-8,10-18 and 21-23 are found to be allowable.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 18 are found to be allowable for those reason stated in the Decision on Appeal mailed 2/8/2021 and the amendment provided supra (see Appeal 2020-005195).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625